SiebeckbR, J.
The ruling of the trial court holding that the complaint states facts sufficient to' constitute a cause of action is challenged upon this appeal. Plaintiff seeks to support the ruling upon several grounds. He urges that the complaint charges sufficient to show that the transactions alleged in the complaint, resulting in the conveyance of the farm and the transfer of the personal property by him to his wife, amounted to a mutual agreement to separate as husband and wife and live apart, and that, since this was the only consideration for the conveyance and transfer of his property, they are void as against public policy, and the court should therefore cancel and annul them and restore the possession of this property to him. There is no disagreement between the parties but that this was the purpose of the transaction, and that it resulted in a separation of the husband and wife. It appears that she took possession of the farm and personal property under the transfers, keeping with her the minor children, who were apparently left to be provided and cared for by'her under this arrangement. Counsel for both parties concede that such an agreement has been held void as against public policy, under the authority of Baum v. Baum, 109 Wis. 47, 85 N. W. 122. *484The grounds for sucb bolding were therein elaborated. and given at length, which obviates the necessity for a discussion of the subject at this time.
Treating the agreement to separate and live apart as void upon this ground, does the plaintiff show a situation from which he can seek relief in equity, unless it appears that he was induced to make the transfer through some fraud 'practiced upon him? We think not, under the well-established rule that courts will neither enforce nor set aside contracts which are illegal, unless procured by fraud, upon the ground that the party seeking relief has been guilty of conduct vio-lative of equity and good conscience. When such contracts have been voluntarily performed, a court of equity will not decree a recovery back of the property delivered under it, nor a cancellation of the deeds of transfer.
It is urged that considerations of public interest for the maintenance of the marriage status take this case out of the usual rule, which refuses such equitable aid upon the application of either party. This consideration, unaccompanied by any inequitable incidents, has been deemed insufficient to cause courts to deviate from this policy. Nothing is suggested which calls for the exercise of the extraordinary powers of a court of equity to set aside such an executed agreement. Miller v. Larson, 19 Wis. 463; Moore v. Kendall, 2 Pin. 99; Cohn v. Heimbauch, 86 Wis. 176, 56 N. W. 638; Ainsworth v. Williams, 111 Wis. 17, 86 N. W. 551; Daniels v. Benedict, 97 Fed. 367; Tallinger v. Mandeville, 113 N. Y. 427.
It is insisted by respondent that .this agreement should be canceled and his property restored to him by decree, because it was procured by fraud and under the oppressive conduct of appellants, which renders it unjust and unfair to him to permit them to reap the benefit of the transaction. It is sought to sustain the complaint in this respect upon the ground that it alleges facts sufficient to constitute duress.
That the pleader attempted to make a full statement of the *485whole transaction is evidenced by Ms weaving into tbe allegations of Ms complaint much evidentiary matter tending to show that plaintiff was illtreated by bis wife and tbeir children. Coupled with this charge is an allegation that this conduct toward Mm enfeebled his mind and will, and therefore such treatment coerced him into maMng the. agreement in question. An analysis of the complaint demonstrates that it charges defendants with such conduct that he had cause for complaint against them for disturbing his family affairs and peace of mind. There is, however, no charge that he was so feeble-minded as to make Mm unable to Comprehend his affairs and incompetent to transact his business, nor does it appear but that he fully understood the transaction complained of, and acted with the utmost freedom in transferring his property to his wife. We cannot perceive in what respect it can be asserted under the pleadings that the contract was obtained. through such fear or threats regarding his personal safety or liberty or-that of his property as to deprive him of the free exercise of his will and prevent a meeting of the minds of the parties upon its terms and?conditions. We find no allegations sufficient to constitute fraud by way of duress in the procuring and maMng of the transfers of the property.
Some stress is laid on the allegation that the son Joseph fraudulently agreed to, and did, convey an eighty-acre tract of land to plaintiff as part of the transaction, to induce plaintiff to transfer this property to his wife, with intent to repudiate such conveyance when he became of age. There is no basis for the claim that plaintiff was deceived by this son’s conduct, for he knew that the son was a minor and therefore legally incapable of making a binding conveyance of this real estate. In this situation he cannot assert reliance on the son’s representations and that he was thereby fraudulently induced to make the contract with his wife. The law presumes that he knew his son’s age and that he could not make any such conveyance.
The compláint fails to show any duress, and, so far as the *486facts are covered by tbe allegations, it appears that the contract was advisedly made by the parties, without fraud or undue influence. The demurrer to the complaint should have been sustained. City Nat. Bank v. Kusworm, 91 Wis. 166, 64 N. W. 843; Wolff v. Bluhm, 95 Wis. 257, 70 N. W. 73; Mack v. Prang, 104 Wis. 1, 79 N. W. 770; Galusha v. Sherman, 105 Wis. 263, 81 N. W. 495; Rochester M. T. Works v. Weiss, 108 Wis. 545, 84 N. W. 866; Batavian Bank v. North, 114 Wis. 637, 90 N. W. 1016.
By the Oourt. — The order of the circuit court overruling the demurrer is reversed, and the cause is remanded with directions that the demurrer be sustained, and for further proceedings according to law.